United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1300
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Deangelio Noye

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                               Submitted: June 9, 2020
                                Filed: June 12, 2020
                                   [Unpublished]
                                   ____________

Before GRASZ, BEAM, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Deangelio Noye appeals the sentence imposed by the district court1 after he
pleaded guilty to a firearm offense. His counsel has moved to withdraw, and has filed

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of the sentence.

       Upon careful review under a deferential abuse-of-discretion standard, see Gall
v. United States, 552 U.S. 38, 41 (2007), we conclude that the district court did not
impose an unreasonable sentence. The court properly considered the factors set forth
in 18 U.S.C. § 3553(a), and there is no indication that the court overlooked a relevant
factor, gave significant weight to an improper or irrelevant factor, or committed a
clear error of judgment in weighing relevant factors. See United States v. Feemster,
572 F.3d 455, 461-62 (8th Cir. 2009) (en banc); see also United States v. Munz, 780
F.3d 1199, 1200-01 (8th Cir. 2015) (per curiam). Finally, we have independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no
nonfrivolous issues for appeal.

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment.
                   ______________________________




                                         -2-